 KITCHEN FRESH, INCKitchen Fresh, Inc. and International Brotherhoodof Teamsters, Chauffeurs, Warehousemen andHelpers of America, Teamsters Local Union#515. Case 10-CA-16760September 30, 1981DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANUpon a charge filed on March 10, 1981, by Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, TeamstersLocal Union #515, herein called the Union, andduly served on Kitchen Fresh, Inc., herein calledRespondent, the General Counsel of the NationalLabor Relations Board, by the Regional Directorfor Region 10, issued a complaint on April 3, 1981,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) ofthe National Labor Relations Act, as amended.Copies of the charge and complaint and notice ofhearing before an administrative law judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on December17, 1980, following a Board election in Case 10-RC-11961, the Union was duly certified as the ex-clusive collective-bargaining representative of Re-spondent's employees in the unit found appropri-ate;' and that, commencing on or about December23, 1980, and at all times thereafter, Respondenthas refused, and continues to date to refuse, to bar-gain collectively with the Union as the exclusivebargaining representative, although the Union hasrequested and is requesting it to do so. On or aboutApril 6, 1981, Respondent filed its answer to thecomplaint admitting in part, and denying in part,the allegations in the complaint.On May 14, 1981, counsel for the General Coun-sel filed directly with the Board a Motion for Sum-mary Judgment. Subsequently, on May 19, 1981,the Board issued an order transferring the proceed-ing to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. RespondentOfficial notice is taken of the record in the representation proceeding,Case 10-RC-11961, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations. Series 8, as amended. SeeLTV Elecrrosystems. Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (4thCir. 1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd 415F.2d 26 (5th Cir. 1969); Intertype Co. v. Penello, 269 F.Supp. 573(D.C.Va. 1967); Follett Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91(7th Cir. 1968); Sec. 9(d) of the NLRA, as amended.258 NLRB No. 74thereafter filed a response to the Notice To ShowCause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint, Respondentadmits that the unit is appropriate, that the Boardcertified the Union as the exclusive collective-bar-gaining representative of all the employees in theunit, and that the Union by letters dated December20, 1980, and January 26, 1981, requested Respond-ent to bargain with the Union with respect to ratesof pay, wages, hours of employment, and otherterms and conditions of employment. Respondentalso admits that the Union by its letter of January26 requested that Respondent furnish it with infor-mation including: a list of bargaining unit employ-ees in seniority order showing their current classifi-cations and pay rates; current addresses; any termi-nations, layoffs, or new hires within the bargainingunit; any disciplinary action taken against unit em-ployees; a description of methods of payment toemployees and to group insurance and/or to profit-sharing plans; and all current benefits recently ineffect for bargaining employees. Finally, Respond-ent admits that it refused and has continued torefuse to recognize and to bargain collectively withthe Union and to furnish the information requested.Respondent denies, inter alia, that a majority ofthe employees in the appropriate unit designatedand selected the Union as their representative. Italso denies that the Union is the exclusive repre-sentative of all the employees in the unit for thepurposes of collective bargaining with respect torates of pay, wages, hours of employment, andother terms and conditions of employment. Re-spondent further denies that it violated Section8(a)(5) and (1) and Section 2(6) and (7) of the Act.In its response to the Notice To Show Cause, Re-spondent asserts that the Union was certified im-properly, and that it will not bargain collectivelywith the Union until such time as a court of ap-peals has had an opportunity to review the case,and until it has exhausted the legal avenues availa-ble to it in this proceeding. It also asserts that toacquiesce in the request to furnish informationwould be a total abdication of its legal position. Fi-nally, it asserts that the Union and the GeneralCounsel are misusing Board processes, and puttingRespondent to additional unwarranted expense inalleging that Respondent's failure to furnish infor-523 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmation is a violation of Section 8(a)(5) of the Actin light of its position vis-a-vis the election.Review of the record herein, including therecord in Case 10-RC-11961, reveals that Re-spondent and the Union entered into a Stipulationfor Certification Upon Consent Election approvedby the Regional Director on December 18, 1979, ina unit of all employees of the Employer at its facili-ty located at 3832 New Cummings Road, Chatta-nooga, Tennessee, including all assembly line work-ers, machine operators, checkers, pickers, baggers,stackers, dock workers and loaders, forklift opera-tors and janitors but excluding all temporary sea-sonal employees, all other employees, office cleri-cal employees, professional employees, technicalemployees, guards and supervisors as defined in theAct. On January 17, 1980, a secret-ballot electionwas held in which a majority of the unit employeesdesignated and selected the Union as their collec-tive-bargaining representative.On January 24, 1980, Respondent filed timelyobjections to the election and conduct affecting theelection. Subsequently the Regional Director forRegion 10 conducted an investigation of these ob-jections. In a Report on Objections dated March17, 1980, the Regional Director recommended thata hearing be held to resolve the issues raised by theEmployer's Objection 6 and that the remaining ob-jections be overruled. On July 9, 1980, the Boardissued its Decision and Order (not published in vol-umes of Board Decisions), in which it adopted theRegional Director's recommendation that Employ-er's Objections 1-5 and 7-11 be overruled and or-dered a hearing on Objection 6. On August 12,1980, a hearing was held. All parties were repre-sented and were allowed full opportunity to par-ticipate, to examine and cross-examine witnesses,and to intorduce evidence. On September 5, 1980,a Hearing Officer's Report and Recommendationon Objection issued wherein the Hearing Officeron the basis of her credibility resolutions and analy-sis of the record found Objection 6 to be withoutmerit and recommended that the Union be certi-fied. On December 17, 1980, the Board issued aSupplemental Decision and Certification of Repre-sentative (not published in volumes of Board Deci-sions), adopting the Hearing Officer's report andfinding that Respondent's exceptions to the Hear-ing Officer's report did not raise any material issuesof fact or law which would warrant reversal of herrecommendation that Respondent's Objection 6 beoverruled, and certifying the Union as the collec-tive-bargaining representative of the unit employ-ees. On or about December 20, 1980,2 and January2 The complaint alleged that this letter was dated "December 30,1980." In light of Respondent's letter of February 4, 1981, and the entire26, 1981, by letters, the Union requested Respond-ent to bargain with the Union as the exclusive rep-resentative of all employees in the unit. On Decem-ber 23, 1980, and February 4, 1981, Respondent re-fused and continues to refuse to recognize and tobargain collectively with the Union.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.3Allissues raised by Respondent in this proceedingwere or could have been litigated in the prior rep-resentation proceeding, excepting of course theUnion's request for information, and Respondentdoes not offer to adduce at a hearing any newlydiscovered or previously unavailable evidencewhich would require the Board to reexamine thedecision in the representationproceeding. Accord-ingly, we find that Respondent since on or aboutDecember 23, 1980, has violated Section 8(a)(5)and (1) of the Act by refusing the Union's requestto bargain.As noted, supra, Respondent admits that it re-fused to furnish the information requested by theUnion. It is well settled that names, classifications,benefits, wages, and other employment informationpertaining to bargaining unit employees is presump-tively relevant for the purposes of collective bar-gaining and must be provided upon request to theemployees' bargaining representative.4Respondenthas not attempted to rebut the relevance of the in-formation requested by the Union. Rather, in itsFebruary 4, 1981, letter to the Union, it stated itwould not furnish the information requested by theUnion because it questioned the validity of theBoard's certification and that it was under no obli-gation to furnish such information until the Unionwas properly certified. Accordingly, Respondent'srefusal to furnish the information was also a viola-tion of Section 8(a)(5) and () of the Act. Wetherefore grant the Motion for Summary Judg-ment.On the basis of the entire record, the Boardmakes the following:record, the correct date is more likely to be on or about December 20,1980, and we so find.' See Pittsburgh Plate Glass Co. v. N.L.R.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).'Borden. Inc., Borden Chemical Division, 235 NLRB 982 (1978).524 KITCHEN FRESH, INC.FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTKitchen Fresh, Inc., is a Tennessee corporation,with an office and place of business located atChattanooga, Tennessee, where it is engaged inbagging candies and distributing food products.The Employer ships and sells goods valued inexcess of $50,000 annually directly to companieslocated outside the State of Tennessee from itsTennessee facility.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDInternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America,Teamsters Local Union #515, is a labor organiza-tion within the meaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All employees of the Employer at its facilitylocated at 3832 New Cummings Road, Chatta-nooga, Tennessee, including all assembly lineworkers, machine operators, checkers, pickers,baggers, stackers, dock workers and loaders,forklift operators and janitors but excluding alltemporary seasonal employees, all other em-ployees, office clerical employees, professionalemployees, technical employees, guards andsupervisors as defined in the Act.2. The certificationOn January 17, 1980, a majority of the employ-ees of Respondent in said unit, in a secret-ballotelection conducted under the supervision of theRegional Director for Region 10, designated theUnion as their representative for the purpose ofcollective bargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton December 17, 1980, and the Union continues tobe such exclusive representative within the mean-ing of Section 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about December 23, 1980,and at all times thereafter, the Union has requestedRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit.Commencing on or about December 23, 1980,and continuing at all times thereafter to date, Re-spondent has refused, and continues to refuse, torecognize and bargain with the Union as the exclu-sive representative for collective bargaining of allemployees in said unit, and to furnish it with infor-mation relevant to, and necessary for, the purposeof collective bargaining. Commencing on or aboutDecember 23, 1980, and continuing at all timesthereafter to date, Respondent has refused, andcontinues to refuse, to recognize and bargain withthe Union as the exclusive representative for col-lective bargaining with the Union as the exclusiverepresentative for collective bargaining of all em-ployees in said unit, and to furnish it with the nec-essary information.Accordingly, we find that Respondent has, sinceDecember 23, 1980, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and has refused to furnish it with in-formation relevant and necessary for the purposeof collective bargaining as requested and that, bysuch refusal, Respondent has engaged in and is en-gaging in unfair labor practices within the meaningof Section 8(a)(5) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit and, if an understanding isreached, embody such understanding in a signedagreement.525 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Kitchen Fresh, Inc., is an employer engaged incommerce within the meaning of Section 2(6) and(7) of the Act.2. International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica, Teamsters Local Union #515, is a labor organi-zation within the meaning of Section 2(5) of theAct.3. All employees of the Employer at its facilitylocated at 3832 New Cummings Road, Chattanoo-ga, Tennessee, including all assembly line workers,machine operators, checkers, pickers, baggers,stackers, dock workers and loaders, forklift opera-tors and janitors but excluding all temporary sea-sonal employees, all other employees, office cleri-cal employees, professional employees, technicalemployees, guards and supervisors as defined in theAct, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Sec-tion 9(b) of the Act.4. Since December 17, 1980, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about December 23, 1980,and at all times thereafter, to bargain collectivelywith the above-named labor organization as the ex-clusive bargaining representative of all the employ-ees of Respondent in the appropriate unit, and toprovide it with requested information relevant andnecessary for the purpose of collective bargaining,Respondent has engaged in and is engaging inunfair labor practices within the meaning of Sec-tion 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Kitchen Fresh, Inc., Chattanooga, Tennessee, itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, Teamsters LocalUnion #515, as the exclusive bargaining representa-tive of its employees in the following appropriateunit:All employees of the Employer at its facilitylocated at 3832 New Cummings Road, Chatta-nooga, Tennessee, including all assembly lineworkers, machine operators, checkers, pickers,baggers, stackers, dock workers and loaders,forklift operators and janitors but excluding alltemporary seasonal employees, all other em-ployees, office clerical employees, professionalemployees, technical employees, guards andsupervisors as defined in the Act.(b) Refusing to provide to the above-namedUnion, upon request, information relevant and nec-essary for the purpose of collective bargaining.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment and, ifan understanding is reached, embody such under-standing in a signed agreement; and upon requestto furnish said labor organization with informationrelevant to collective bargaining including: a list ofbargaining unit employees in seniority order show-ing their current classifications and pay rates; cur-rent addresses; any terminations, layoffs, or new526 KITCHEN FRESH, INC.hires within the bargaining unit; any disciplinaryaction taken against unit employees; a descriptionof methods of payment to employees and to groupinsurance and/or to profit-sharing plans; and allcurrent benefits presently in effect for unit employ-ees.(b) Post at its Chattanooga, Tennessee, facilitycopies of the attached notice marked "Appendix."sCopies of said notice, on forms provided by theRegional Director for Region 10, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 10,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.5 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers ofAmerica, Teamsters, Local Union #515, as theexclusive representative of the employees inthe bargaining unit described below.WE WILL NOT refuse to furnish to theUnion, upon request, information relevant tocollective bargaining.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All employees of the Employer at its facilitylocated at 3832 New Cummings Road, Chat-tanooga, Tennessee, including all assemblyline workers, machine operators, checkers,pickers, baggers, stackers, dock workers andloaders, forklift operators and janitors butexcluding all temporary seasonal employees,all other employees, office clerical employ-ees, professional employees, technical em-ployees, guards and supervisors as defined inthe Act.WE WILL provide to the Union, as request-ed, a list of bargaining unit employees in se-niority order showing their current classifica-tions and pay rates; current addresses; any ter-minations, layoffs, or new hires within the bar-gaining unit; any disciplinary action takenagainst unit employees; a description of meth-ods of payment to employees and to group in-surance and/or to profit-sharing plans; and allcurrent benefits presently in effect for unit em-ployees.KITCHEN FRESH, INC.527